[ex10-1_page1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[ex10-1_page2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Vendor Program Agreement
 
DEFINITIONS & EXPLANATIONS:
1.      “Net Purchases” is total Receipts less Returns less Price Protections.
2.      “Cumulative Accounting Method” means that agreed deductions, credits,
allowances, rebates or other programs and deals giving Best Buy the right to
DFI, offset, etc. shall be calculated on a cumulative basis relative to the
total invoice amount – before such other deductions, credits, allowances,
rebates or other programs and deals are applied (e.g., invoice is $100, with
agreed 2% DFI and a 3% volume rebate, amount payable will be $95.00.  BBY
calculates off of the $100). All programs and deals are calculated using the
cumulative method off of the manufacturer’s cost.
3.      “Chargeback Accrual” (applies to all chargeback accruals except Freight
Allowance: see Freight Allowance definition below) means the % or $ is charged
back to the vendor based on the period’s net purchases.  Applies to all purchase
order receipts between the effective date and close date of the Vendor Program
Agreement.  “Auto Credit” means the % or $ can be charged back to the vendor
without proof of performance.
4.      “Deduct the Invoice” (DFI) means the % or $ allowance automatically
reduces per unit cost on invoice.  Applies to all purchase orders placed between
the effective date and close date of the Vendor Program Agreement.
5.      “Defective Return Programs”
a.      “Defective Allowance” means the agreed DFI or chargeback accrual
percentage of net purchases in lieu of Best Buy’s right to return Defective
Products.
b.      “Open Return Authorization” (RA) a unique authorization number assigned
to a return issued by Best Buy as a pre-approved authorization from the vendor
to return defective product.  BBY will provide an electronic listing (including
RA, SKU, model, quantity and preliminary pricing) of all products being returned
under each Open RA.
c.      “Return to Vendor for Credit” defective product flagged as to be
physically returned to vendor for credit.  Vendors must provide Return
Authorization number within 2 business days of the request. Vendor will provide
at least ninety (90) days advance written notice of the occurrence of a
Discontinued Product.
d.      “Vendor Pays Freight for Defective Returns” means the vendor is
responsible for the shipping cost of the defective product via their preferred
carrier from Best Buy’s Product Return Center to the vendor’s return facility.
e.      “Destroy Authorization for Credit” A unique authorization number
assigned to a return issued by Best Buy as a pre-approved authorization from the
vendor to destroy the defective product. BBY will provide an electronic listing
(including Destroy Authorization number, SKU, model , quantity & preliminary
pricing) of all products destroyed under each Destroy Authorization. If due to
environmental concerns BBY needs to send the product to a recycler, BBY will
charge a fee of $.10 per lb for electronic items and $.15 per lb for items with
screens.
6.      “Demo/Display Allowance” Agreed percentage or dollars off of last gross
unit cost per demo/display unit in stores at SKU’s end of life. Allowance is
colleted via MDF Authorization Form.
7.      “Freight Allowance”
a.      “Chargeback Accrual” means the % or $ is charged back to the vendor
based on the period’s gross receipts.  Applies to gross purchase order receipts
between the effective date and close date of the Vendor Program Agreement.
b.      “Deduct from Invoice” (DFI) means the % or $ allowance automatically
reduces per unit cost on invoice. Applies to gross purchase order receipts
between effective and date and close date of Vendor Program Agreement.
c.      Freight Terms: If Domestic Freight Collect, Fuel Surcharge applies as
further described in the Collaborative Transportation Management Agreement.
8.      “Item Maintenance Allowance” Percentage of net purchases that is charged
back to the vendor to offset the expenses associated with assortment & retail
execution (i.e. reset labor, signage, shelf wear & tear, general maintenance).
9.      “Price Protection” means the credit to be issued to Best Buy by Vendor
in connection with a price decrease for the products.  The credit is intended to
compensate Best Buy for the difference between the new, lower price and the
price paid or payable by Best Buy for 100% on-hand and on-order inventory of the
affected products. Price Protection is taken based on Gross Invoice Cost.
10.    “Seasonal Dating” means that for purchase orders with delivery dates to
Best Buy during the specified period, Best Buy shall be granted an additional
number of days or discount, as agreed, to pay the corresponding invoice under
open account payment terms. All seasonal dating terms are calculated off of the
Gross Invoice Amount.  Best Buy will systematically apply the Seasonal Terms
over invoice terms in the event of a terms discrepancy.
11.    “Store Opening Allowance (NSO/Remodel/Relocate)” refers to the amount per
store to be funded by Vendor in support of Best Buy’s new store, remodels or
relocations. Best Buy processes the invoice once the final store’s grand opening
for the month has occurred and Best Buy deducts these allowances from Vendor’s
account.
12.    “Volume Rebate” flat or tiered percentage of net purchases based on
purchase volume incentives. Funding is retro back to first dollar, unless
otherwise specified.
 
 
 

--------------------------------------------------------------------------------

 

Vendor Program Agreement Addendum
Additional Comments


The information contained within this document is in addition to the standard
signed Vendor Program Agreement for the below Vendor and Class.  Attach as
addendum to final Vendor Program Agreement.


Dept: 11
Class: 307
Supplier Name:  Garmin
Supplier Number: [Redacted]*
Fiscal Year:   2010
Create Date: 3/12/2009
Effective Date: 3/12/2009
Close Date: 2/27/2010


Additional Comments:
 
Garmin guarantees a minimum of [Redacted]*  blended margin rate.  This guarantee
excludes: special events (including, but not limited to Black Friday), clearance
pricing, price matching, and non-MAP product.


For non-MAP devices Garmin will make a reasonable effort to continue to keep
Best Buy at a margin rate of [Redacted]*.


In all instances Best Buy sets its retail price in its sole and absolute
discretion.  The above Minimum Margin guarantee is not to be deemed an agreement
to adhere to Garmin’s MAP policy or an agreement on retail pricing.



--------------------------------------------------------------------------------

*  This information has been redacted and omitted pursuant to a request for
confidential treatment, and the information has been filed with the Securities
and Exchange Commission separately.


 

--------------------------------------------------------------------------------

 
 
Signatures
                   
Vendor Approval
 
Merchandising Director Approval
                   
Garmin International
   
/s/ Robert Cummins 
 
3/30/09 
 
(Name of Vendor or  
Authorized Agent)  
   
Signature
 
Date
 
/s/ Dan Bartel 
3/30/09
         
Signature
Date
   Name  
Robert Cummins
   
Name 
Dan Bartel
 
Title  
 Merchant Director –
Mobile Electronics
   
Title  
VP, Sales
 
Phone  
612.291.7936
   
Phone  
 913-440-1329
 
Fax  
     
Fax  
   
Email  
Robert.cummins@bestbuy.com
   
Email  
dan.bartel@garmin.com
   
Josh Will
           
Merchant Vice-President
Name
                         
/s/ Josh Will
           
Signature
   

 
 

--------------------------------------------------------------------------------

 